United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, SAN FRANCISCO
BULK MAIL CENTER, Richmond, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1030
Issued: January 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed a timely appeal of a January 26, 2009 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration on the
grounds that it was untimely filed and failed to establish clear evidence of error. Because more
than one year has elapsed from the last merit decision dated April 24, 2006 to the filing of this
appeal on March 9, 2009, the Board lacks jurisdiction to review the merits of this case pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On October 27, 1981 appellant, then a 33-year-old clerk, was injured when she was
struck on the head, face and right eye after pushing books onto a belt. She stopped work on

October 28, 1981 for 30 days and returned to light duty intermittently until May 15, 1988.
Appellant has not returned to work since then. The Office accepted her claim for cervical sprain
and chronic muscular strain of the right shoulder and neck. It subsequently accepted her claim
for dysthymic disorder. The Office paid appellant appropriate compensation benefits.
On June 27, 2005 the Office referred appellant to Dr. John Randall Chu, a Board-certified
orthopedic surgeon, and Dr. Robert Hepps, a Board-certified psychiatrist, for second opinion
evaluations. On July 14, 2005 Dr. Chu noted appellant’s complaint of right shoulder and upper
back pain. He diagnosed a history of cervical and shoulder strain. Dr. Chu opined that there
were no orthopedic residual disabilities from the October 1981 injury as there was no muscle
atrophy or neurological deficits. He also advised that no further medical treatment was
necessary. In a report of the same date, Dr. Hepps diagnosed adjustment disorder with depressed
mood caused by a struggle to regain compensation benefits. He opined that counseling would
not resolve the problems as they were entirely related to a lack of income and perceived unfair
treatment from the Office. Dr. Hepps further opined that appellant’s present emotional condition
was not the result of the 1981 physical injury and depression as those conditions had resolved in
1998. He advised that she could work eight hours per day performing her usual job.
On March 15, 2006 the Office issued a proposed notice of termination of compensation.
It found that the weight of the medical evidence, represented by Drs. Chu and Hepps’ reports,
demonstrated that appellant no longer had any disability or residuals due to her accepted
October 27, 1981 work-related injury. The Office allowed 30 days for her to submit additional
evidence. Appellant submitted a March 21, 2006 statement requesting a “signed release return to
work form” to submit to her surgeon and hospitals that had documented total disability on her
behalf.
In an April 24, 2006 decision, the Office terminated appellant’s compensation benefits
effective that day. It found that her statement was insufficient evidence to overcome the reports
of Drs. Chu and Hepps finding that she had no continued disability or residuals from the
accepted work-related injury.
In a July 18, 2006 statement, submitted through her congressman, appellant requested
compensation for June and July 2006 to pay her rent. On September 29, 2006 the Office
informed appellant’s congressman that she must follow the appeal rights that accompanied the
April 24, 2006 decision if she disagreed with that decision. The record also contains a
January 31, 2007 statement to an Office district director in which she indicated that her
compensation was terminated in April 2006 because she requested retroactive compensation
payment from 2003 through 2005.1 Appellant noted that she had not recovered from her chronic
permanent injury. She further noted that withheld compensation caused her undue hardship and
mental anguish. Appellant requested that her compensation be reinstated. In a February 14,
2007 letter, the Office advised her that she must review the appeal rights that accompanied the
April 24, 2006 decision if she disagreed with that decision. In a March 9, 2007 statement,
appellant noted previously sending her appeal to the district director and the postmaster general.
1

The record indicates that appellant’s compensation was suspended on several occasions from 2001 to 2003
because she either did not attend directed medical examinations or she did not submit documentation requested by
the Office.

2

She indicated that she did not receive any forms for appeal. Appellant noted that her treating
physician stated that she had permanent disability and advised that the Office call him to resolve
the matter. In a March 21, 2007 letter, the Office referred her to its February 14, 2007 letter and
provided her another copy of that letter regarding her denied claim and advised that she must
successfully appeal the April 2006 decision if she wanted to have benefits reinstated. It further
advised that appellant’s treating physician could submit medical reports but the Office would not
contact him unless at his request.
In a January 17, 2008 letter, appellant asserted that the claims examiner did not reply
after she submitted her appeal information and physician’s request for a telephone call. She
requested wage compensation. On January 24, 2008 the Office reiterated that it would not
contact appellant’s treating physician without a request from him. It also advised her to appeal
the Office’s decision.
In a June 25, 2008 statement, appellant indicated “This is the letter of appeal that was
mailed April 2007.” She also noted that she was in urgent need of income. Appellant attached
another letter, also dated June 25, 2008, stating that her termination of compensation was based
on second opinion examinations, which were not valid as the examinations were brief, without
x-rays and without knowledge of her medical complications. She subsequently submitted a
July 29, 2008 statement to the employing establishment human resources department noting that
her new claims examiner had no knowledge of the previous appeal letter she sent. Appellant
also noted that her physician did not change his assessment regarding her health and chronic
condition and that he requested a call concerning this matter. She asserted that she would not
need to be examined further and requested help to correct the situation. In subsequent telephone
conversation memoranda, the Office notified appellant that there was no reconsideration request
of record.
On September 17, 2008 appellant indicated that she was submitting an “additional letter
of appeal.” She further indicated that her first appeal letter was sent in April 2007. Appellant
noted submitting documentation for many years establishing that her chronic medical condition
made her unable to work. She asserted that repetitive fitness-for-duty examinations caused stress
and depression. Appellant also questioned the second opinion reports asserting that her
examinations were brief and no x-rays were viewed. She requested that the Office contact the
employing establishment with a reply.
In an October 6, 2008 letter, the Office advised appellant that her September 17, 2008
letter did not specify the type of appeal she was requesting. On October 29, 2008 appellant
submitted an appeal request form requesting reconsideration. In a statement of the same date,
she indicated that she might pursue a “malpractice charge.” In a November 20, 2008 telephone
conversation memorandum, appellant stated that she submitted a reconsideration request the
prior year.
In a January 26, 2009 decision, the Office denied appellant reconsideration request
finding it was untimely filed and did not establish clear evidence of error.

3

LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.2
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.3 In implementing the one-year time
limitation, the Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues.4
When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that the Office’s final merit decision
was in error.5 Its procedures state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review shows clear evidence of error on the part of the Office.6 In this regard, the
Office will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of the Office’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office, such that the Office abused its discretion in denying merit
review in the face of such evidence.8

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607; see also D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

4

Veletta C. Coleman, 48 ECAB 367 (1997).

5

A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

6

E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009).

7

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008).

8

Id.

4

ANALYSIS
The Board finds that the Office properly found that appellant filed an untimely request
for reconsideration. The one-year period for requesting reconsideration begins on the date of the
original decision. A right to reconsideration within one year accompanies any subsequent merit
decision on the issues. This includes any hearing or review of the written record decision, any
denial of modification following reconsideration, any merit decision by the Board and any merit
decision following action by the Board, but does not include prerecoupment-hearing decisions.9
Therefore, appellant had one year from April 24, 2006 to submit a timely request for
reconsideration. As her October 29, 2008 reconsideration request form was made more than one
year after the April 24, 2006 merit decision, the request was untimely.
In certain instances, the Board has held that a letter may constitute a request for
reconsideration even if it does not contain the word “reconsideration.”10 The Office’s procedures
provide that while no special form is required, the request must be in writing, identify the
decision and the specific issues, for which reconsideration is being requested and be
accompanied by relevant new evidence or argument not considered previously.11
The Board finds that none of appellant’s statements submitted within one year from the
April 24, 2006 decision constitute a valid request for reconsideration. In a July 18, 2006 letter,
appellant requested compensation from June and July 2006 solely for the purpose of allowing her
to pay her rent. This letter does not constitute a request for reconsideration as she did not
indicate the date of the decision she disagreed with or specify any particular issue she wanted
addressed. Appellant also did not submit any new evidence or raise new legal arguments. In a
January 31, 2007 letter to an Office district director, she asserted that her compensation was
terminated in April 2006, because she had requested retroactive compensation between 2003 and
2005 and that the withheld compensation caused her undue hardship and mental anguish.
Appellant requested that the Office reinstate her compensation. Although she requested
reinstatement of her compensation, she did not identify the date of any Office decisions she
wished to have reconsidered and she did not submit any additional evidence in support of her
claim.12 Additionally, appellant’s March 9, 2007 letter noted previously sending an “appeal” to
the district director and advised the Office to call her treating physician regarding her permanent
disability condition. Although she alluded to submitting a previous “appeal,” the context of this
letter and the surrounding circumstances do not clearly support that she was attempting to
overturn the Office’s April 24, 2006 decision. Appellant did not indicate any particular decision
or issue she wanted to “appeal.” Moreover, the context of the March 9, 2007 letter indicated that
9

Leon D. Faidley, 41 ECAB 104, 111 (1989). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).
10

See Jack D. Johnson, 57 ECAB 593 (2006); Gladys Mercado, 52 ECAB 255 (2001); Richard J. Chabot,
43 ECAB 357 (1991).
11

Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.1602.2(a) (May 1996); Vincente P. Taimanglo,
45 ECAB 504 (1994); see also 20 C.F.R. §§ 10.605, 10.606(b).
12

See Mercado, 52 ECAB 255 (2001); Taimanglo supra note 11, (where appellant’s letter constituted a timely
reconsideration request as it identified the decision date or case number and was submitted with new evidence).

5

her request for resolution of this matter referred to her request to have the Office contact her
treating physician to discuss her medical condition. This letter is insufficient to be considered as
an attempt to request reconsideration and was not accompanied by any supporting evidence.13
Additionally, the Office advised appellant in a February 14, 2007 letter that she must
follow the appeal rights accompanying the April 24, 2006 decision if she disagreed with that
decision. In a March 21, 2007 letter, it referred her to its February 14, 2007 letter and provided
her another copy of the letter which clearly advised her of how to proceed if she disagreed with
the Office’s April 24, 2006 decision. These letters also provided notice well over a month before
her one-year time limitation expired such that she could still submit a timely reconsideration
request with supporting evidence or argument.
As noted, when an application for review is untimely, the Office undertakes a limited
review to determine whether the application presents clear evidence that the Office’s final merit
decision was in error.14 The Board finds that appellant did not submit any evidence with her
reconsideration request that raises a substantial question concerning the correctness of the
Office’s April 24, 2006 decision and establishes clear evidence of error. Appellant submitted
several statements noting that she was permanently disabled and in need of income. She also
advised that her treating physician should be contacted by the Office to discuss her condition.
Appellant also questioned the validity of the second opinion evaluations asserting they were brief
and did not involve x-rays. However, these are broad and general statements that do not
specifically address the relevant issue, which is medical in nature, regarding whether she had any
continued disability or residuals as a result of the accepted October 27, 1981 work injury.
Moreover, appellant’s arguments are not supported by any additional evidence submitted to the
record. Therefore, her statements do not raise a substantial question as to the correctness of the
Office’s decision.
On appeal, appellant asserts that the Office would not contact her treating physician
concerning her condition and that her physician indicates that she is still disabled to work. The
Board notes that the Office advised her that it would contact her treating physician if he
requested to be contacted, but no such request from him was of record. Additionally, as noted,
the issue regarding whether appellant is disabled is medical in nature and must be supported by
medical evidence. Appellant did not submit any additional medical evidence to support her
claim and establish clear evidence of error by the Office. She also asserts that she requested
reconsideration on April 2, 2007 but received no response. The record does not contain evidence
supporting this assertion.

13

Compare Francine Bibbs, Docket No. 03-416 (issued March 26, 2003) (appellant’s letter found not to
constitute a reconsideration request where appellant stated that she would like her case reopened and noted her case
number but she did not identify the decision being appealed, state the specific issues she was contesting and did not
submit any new evidence or raise any legal arguments previously not considered) with Richard J. Chabot, 43 ECAB
357 1991 (where appellant’s letter referred to reconsideration of his claim and contained new evidence to support his
reconsideration request for the Board to deem it a valid request).
14

See supra note 5.

6

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 26, 2009 is affirmed.
Issued: January 27, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

